Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                October 22, 2015

The Court of Appeals hereby passes the following order:

A16D0073. SCOTTIE DANIEL v. THE STATE.

      Scottie Daniel was convicted of aggravated battery and three counts of sexual
battery in 2006, and we affirmed his convictions. See Daniel v. State, 292 Ga. App.
560 (665 SE2d 696) (2008). Daniel filed an extraordinary motion for new trial,
which the trial court denied on August 7, 2015. Daniel filed this application for
discretionary appeal on September 30, 2015. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements
of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Here, Daniel filed his application 54 days after entry of the order
he seeks to appeal.    Therefore, his application is untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           10/22/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.